Name: Commission Implementing Regulation (EU) NoÃ 1227/2013 of 29Ã November 2013 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) NoÃ 1187/2009
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  tariff policy;  America;  processed agricultural produce;  trade
 Date Published: nan

 30.11.2013 EN Official Journal of the European Union L 320/29 COMMISSION IMPLEMENTING REGULATION (EU) No 1227/2013 of 29 November 2013 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2), and in particular Article 31(3) thereof, Whereas: (1) Section 3 of Chapter III of Regulation (EC) No 1187/2009 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. (2) The rules of that Section, as amended by Commission Implementing Regulation (EU) No 990/2013 (3), provide for the possibility for operators to lodge export licence applications from 1 to 10 November if, after the period of submission of licence applications as referred to in the first paragraph of Article 29 of Regulation (EC) No 1187/2009 any quantity under the quota remains available. Article 2 of Implementing Regulation (EU) No 990/2013 specifies that the total remaining quantity, for quota year 2013/2014, is 9 018 tonnes. (3) The applications submitted between 1 and 10 November 2013 for the remaining period of the running 2013/2014 quota year cover quantities less than those available. As a result, it is appropriate, pursuant to the fourth subparagraph of Article 31(3) of Regulation (EC) No 1187/2009 to provide for the allocation of the remaining quantity. The issue of export licences for that remaining quantity should be conditional upon the competent authority being notified of the supplementary quantity accepted by the operator concerned and upon the interested operators lodging a security, HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged from 1 to 10 November 2013 for the remaining period of the running 2013/2014 quota year shall be accepted. The quantities covered by export licence applications referred to in the first paragraph for the products referred to in Article 27(2) of Regulation (EC) No 1187/2009 shall be multiplied by an allocation coefficient of 73,918032. Export licences for the quantities exceeding the quantities applied for and which are allocated in accordance with the coefficient set out in the second paragraph, shall be issued after acceptance by the operator within one week from the date of publication of this Regulation and subject to the lodging of the corresponding security. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1. (3) Commission Implementing Regulation (EU) No 990/2013 of 15 October 2013 amending Regulation (EC) No 1187/2009 as regards exports of milk and milk products to the United States and the Dominican Republic (OJ L 275, 16.10.2013, p. 3).